J-S04029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON ROSS SNYDER                        :
                                               :
                       Appellant               :   No. 1064 MDA 2018

        Appeal from the Judgment of Sentence Entered January 30, 2018
               In the Court of Common Pleas of Schuylkill County
             Criminal Division at No(s): CP-54-CR-0000994-2017,
              CP-54-CR-0000995-2017, CP-54-CR-0000996-2017


BEFORE:      SHOGAN, J., OTT, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                                  FILED MARCH 07, 2019

        Brandon Ross Snyder appeals, nunc pro tunc, from the judgment of

sentence imposed January 30, 2018, in the Schuylkill County Court of

Common Pleas, after his direct appeal rights were reinstated pursuant to the

Post Conviction Relief Act (“PCRA”).1 The trial court sentenced Snyder to an

aggregate term of six to 23 months’ imprisonment, following his negotiated

guilty plea to three counts of retail theft2 at three separate dockets.

Contemporaneous with this appeal, Snyder’s counsel has filed a petition to

withdraw from representation and an Anders brief.              See Anders v.

____________________________________________


   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   See 18 Pa.C.S. § 3929(a)(1).
J-S04029-19




California, 386 U.S. 738 (1967); Commonwealth v. McClendon, 434 A.2d

1185 (Pa. 1981). The sole issue addressed in the Anders brief is Snyder’s

claim that the court imposed an illegal sentence by failing to give him full

credit for time-served during his pretrial incarceration. Snyder has also filed

a pro se brief, in response to counsel’s petition to withdraw, which appears to

raise additional claims. For the reasons below, we are constrained to quash

this appeal.

      On January 30, 2018, Snyder entered a negotiated guilty plea to three

charges of retail theft at the following three criminal dockets: CP-54-994-

2017, CP-54-995-2017, and CP-54-996-2017. That same day, the trial court

sentenced Snyder to three concurrent terms of six to 23 months’

imprisonment, one term at each docket.       Moreover, because Snyder was

entitled to 235 days of time-served before his plea, the trial court split the

time among the dockets, applying the credit as follows: 79 days credit at CP-

54-994-2017, 78 days credit at CP-54-995-2018, and 78 days credit at CP-

54-996-2017. No direct appeal was filed.

      Nevertheless, on March 23, 2018, Snyder filed a pro se PCRA petition,

claiming, inter alia, plea counsel failed to file a requested direct appeal.

Present counsel was appointed that same day, but filed a petition to withdraw

as counsel on April 26, 2018, asserting his belief that Snyder had no

meritorious issues to appeal.   The PCRA court denied counsel’s request to

withdraw, and on May 29, 2018, granted Snyder relief in the form of a nunc

                                     -2-
J-S04029-19




pro tunc direct appeal.       On June 28, 2018, counsel filed this timely direct

appeal listing all three lower court docket numbers.3

       Thereafter, as noted above, counsel filed a petition for leave to withdraw

and an Anders brief in this Court.             When counsel seeks to withdraw from

representation and files an Anders brief, we must first examine the request

to withdraw before addressing any of the substantive issues raised on appeal.

Commonwealth v. Bennett, 124 A.3d 327, 330 (Pa. Super. 2015). Our

review of the record reveals counsel has complied with the requirements for

withdrawal outlined in Anders, supra, and its progeny.            Notably, counsel

completed the following: (1) he filed a petition for leave to withdraw, in which

he states his belief that Snyder’s claims are frivolous; (2) he filed an Anders

brief pursuant to the dictates of Commonwealth v. Santiago, 978 A.2d 349,

361 (Pa. 2009); (3) he furnished a copy of the Anders brief to Snyder; and

(4) he advised Snyder of his right to retain new counsel or proceed pro se.

See Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013)

(en banc). Snyder filed a pro se brief in response, reiterating his claim that

he was not provided with full credit for time-served, and asserting he should

not have been ordered to pay restitution at Docket No. CP-54-994-2017.


____________________________________________


3On July 5, 2018, the trial court ordered Snyder to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). On July 26,
2018, Snyder’s counsel filed a Statement of Intent to file Anders/McClendon
Brief pursuant to Pa.R.A.P. 1925(c)(4).

                                           -3-
J-S04029-19




        Therefore, we proceed “to make a full examination of the proceedings

and make an independent judgment to decide whether the appeal is in fact

wholly frivolous.” Commonwealth v. Flowers, 113 A.3d 1246, 1248 (Pa.

Super. 2015) (quotations and citation omitted). In so doing, we review not

only the issues identified by appointed counsel in the Anders brief, but

examine all of the proceedings to “make certain that appointed counsel has

not overlooked the existence of potentially non-frivolous issues.” Id. at 1249

(footnote omitted).

        Nonetheless, before we may consider any substantive claims on appeal,

we must first determine whether the notice of appeal was properly filed. 4 As

noted supra, Snyder’s single notice of appeal listed all three docket numbers.

See Notice of Appeal, 6/28/2018.               Despite the fact the official note to

Pennsylvania Rule of Appellate Procedure 341 states that separate notices of

appeal must be filed when “one or more orders resolves issues arising on more

than one docket or relating to more than one judgment[,]”5 the courts of this

Commonwealth, until recently, have allowed appeals to proceed even if the

appellant listed multiple dockets on one notice of appeal. See In Interest of

____________________________________________


4 On July 17, 2018, this Court issued Snyder a rule to show cause why the
appeal should not be quashed in light of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018). Snyder’s counsel filed a response, and the rule was
discharged, so that the issue could be decided by the merits panel.

5   Pa.R.A.P. 341, Official Note.


                                           -4-
J-S04029-19




P.S., 158 A.3d 643 (Pa. Super. 2017), appeal denied, 174 A.3d 1029 (Pa.

2017).

     However, on June 1, 2018, in Commonwealth v. Walker, 185 A.3d

969 (Pa. 2018), the Pennsylvania Supreme Court held that “where a single

order resolves issues arising on more than one docket, separate notices of

appeal must be filed for each case.” Id. at 971. The Court explained “[t]he

Official Note to Rule 341 provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal” and “[t]he failure to do so

requires the appellate court to quash the appeal.”          Id. at 976-977.

Recognizing, however, that “decades” of prior case law, while disapproving of

the practice, seldom resulted in quashal of the appeal, the Walker Court

declined to quash the appeal before it. Nevertheless, the Court held:

     While we do not quash the present appeal in this instance, in
     future cases Rule 341(a) will, in accordance with its Official Note,
     require that when a single order resolves issues arising on more
     than one lower court docket, separate notices of appeal must be
     filed. The failure to do so will result in quashal of the appeal.

Id. at 977 (footnote omitted).

     In the case before us, Snyder filed a single notice of appeal, listing all

three trial court docket numbers at issue, on June 28, 2018. Because this

notice was filed after the decision in Walker, Snyder was required to file

separate notices of appeal for each trial court docket number. Consequently,




                                    -5-
J-S04029-19




pursuant to the mandate in Walker, supra, we are constrained to quash this

appeal.6

       Appeal quashed.        Jurisdiction relinquished.   Petition to withdraw as

counsel is denied as moot.7

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/07/2019



____________________________________________


6  We note that in his response to the rule to show cause, counsel asserts that
the present appeal should not be quashed because it satisfies the three-part
test set forth in General Electric Credit Corp. v. Aetna Casualtly and
Surety Com., 263, A.2d 448 (Pa. 1970), which the Supreme Court applied in
Walker, supra. See Walker, supra, 185 A.3d at 974 (explaining that under
General Electric, quashal is unnecessary where single notice of appeal
applies to multiple orders when (1) the issues raised are “substantially
identical,” (2) the appellee raised no objection, and (3) the time to file an
appeal has expired). What counsel fails to acknowledge, however, is that the
Walker Court explicitly held “prospectively, where a single order resolves
issues arising on more than one docket, separate notices of appeal must be
filed for each case,” and the failure to do so “will result in quashal of the
appeal.”     Id. at 971, 977 (emphasis supplied and footnote omitted).
Accordingly, we are bound by the mandate in Walker.

7 Because we are not permitted to consider the substantive claims in this
appeal pursuant to Walker, we are similarly unable to determine if Synder’s
appeal was wholly frivolous. Accordingly, we deny counsel’s petition as moot.


                                           -6-